—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered November 27, 1991, convicting him of attempted robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The defendant’s contention that the evidence failed to establish that he attempted to take the complainant’s property is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245) and, in any event, is without merit. Contrary to the defendant’s contention, the physical injury requirement of attempted robbery in the second degree was sufficiently established by the complainant’s testimony and photographs of her injuries (see, Penal Law § 10.00 [9]; People v Messier, 191 AD2d 819; People v Pike, 173 AD2d 649; People v Adams, 163 AD2d 318; People v Hope, 128 AD2d 638). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Sullivan, J. P., O’Brien, Santucci and Hart, JJ., concur.